DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 02/02/2022.  As directed by the amendment: claims 1 and 42 have been amended.  Thus, claims 1 – 24, 42, and 49 – 54 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 9 – 13, filed 02/02/2022, with respect to claims 1 – 24, 42, and 49 – 54 have been fully considered and are persuasive.  The rejection of claims 1 – 24, 42, and 49 – 54 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 24, 42, and 49 – 54 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are: Vrba (U.S. 2008/0147170), Janardhan (U.S. 8,728,116), Spaulding (U.S. 5,906,627), Lentz (U.S. 2005/0177132), Cottone (U.S 2017/0333675), Koemer (U.S. 2005/0288656), Kozak (U.S. 2008/0188793), Leeflang (U.S. 2004/0098033), and Gerrans (U.S. 2016/0096004).
Regarding claim 1, cited prior arts do not teach that the slotted portion includes a first segment with a first pattern of slotted openings, the first pattern comprising a first slot angle and a first slot spacing, and a second segment extending proximally relative the first segment with a second pattern of slotted openings, the second pattern comprising a second slot angle and a second slot spacing, wherein the second slot angle and the second slot spacing of the second pattern are different from the first slot angle and the first slot spacing of the first pattern.
Regarding claim 42, cited prior arts do not teach that the slotted portion includes a first segment with a first pattern of slotted openings, the first pattern comprising a first pitch and a first longitudinal spacing, and a second segment extending proximally relative the first segment with a second pattern of slotted openings, the second pattern comprising a second pitch and a second longitudinal spacing, wherein the second pitch and the second longitudinal spacing of the second pattern are different from the first pitch and the first longitudinal spacing of the first pattern.
Claims 2 – 24, and 49 – 54 are allowed due to their dependency on claim 1 or claim 42.
Further, Applicant’s arguments and remarks filed on 02/02/2022 are adopted as part of reasons for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783